Citation Nr: 1516473	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  14-12 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for a neck condition.

3.  Entitlement to service connection for a left knee condition.

4.  Entitlement to service connection for a right knee condition.

5.  Entitlement to service connection for dizziness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran also initiated appeals of the February 2013 rating decision's denials of service connection for right and left foot neuropathy, multiple myeloma (claimed as pin pricking sensation), and polycythemia vera.  An April 2014 rating decision granted service connection for each of these disabilities.  Hence, these matters are not before the Board.  


FINDING OF FACT

In March 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In correspondence received in March 2015, the Veteran indicated that he wished to withdraw this appeal.  Thus, the Veteran has withdrawn this appeal and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


